TOWNSEND, District Judge.
The merchandise in question comprises various woven cotton goods, which, for convenience, are classified as follows: Exhibits 1 and 2 are known as “dotted swisses,” being ornamented with dots made with a swivel shuttle. Exhibits 3 and 4 are madras or damask goods, ornamented with spots or figures woven in by independent filling threads introduced for that purpose, portions of which threads have been afterwards cut away. Exhibit 5 is a bunch of lappets,- not comprised in the above importations, and which are made by a needle and machinery, as will be hereafter explained. The goods .were assessed for duty under the countable clauses of paragraphs 304 to 309 of the tariff act of 1897, and also under paragraph 313 of said act at an additional two cents per square yard. There is no dispute as to the assessment of duty under the countable clauses.. The only question is *563whether these goods are additionally dutiable at two cents per square yard under paragraph 313. Said paragraph is as follows:
“(313) Cotton cloth in which other than the ordinary warp and filling threads have been introduced in the process of weaving to form.a figure, whether known as lappets or otherwise, and whether unbleached, bleached, dyed, colored, stained, painted, or printed, shall pay, in addition to the duty herein provided for other cotton cloth of the same description, or condition, weight, and count of threads to the square inch, one cent per square yard if valued at not more than seven cents per square yard, and two cents per square yard if valued at more than seven cents per square yard.”
All the articles in question are cotton woven, figured or fancy; and there is no substantial difference between the swisses, damasks, or madras, so far as the resultant material or ornaments are concerned.
Counsel for the importer contends that the word “ordinary,” in the clause “cotton cloth in which other than the ordinary warp and filling threads have been introduced,” etc., means any warp and filling threads, and that the words “the ordinary” may he erased from the paragraph in question without affecting its meaning. He further contends that this paragraph, is intended to impose a duty upon lappets only, where the figure is made by special machinery. Counsel for the government contends that this paragraph is intended to cover all woven cotton goods into which have been introduced to form a figure extraordinary or independent threads, whether warp and filling threads or not.
The following contested questions may be eliminated without discussion: (1) The figure or ornamentation in Exhibits 1 and 2, the dotted swisses, is introduced in the process of weaving by what is called a “swivel shuttle,” in connection with a Jacquard loom. - The thread used is not a filling thread. They were properly assessed for the additional duty of two cents per square yard. (2) The dots or figures in Exhibits 3 and 4 are introduced in the process of weaving. (3) The word “figure,” in paragraph 813, covers dots as well as other figures. The single question, therefore, is as to Exhibits 3 aud 4.
In weaving, the wrarp threads extend perpendicularly from an overhead bar, and run the length of the fabric, while the weft threads are thrown across the warp threads by means of a shuttle. In the lappets, Exhibit No. 5, the figure is inserted by a separate independent thread and needle, used solely to put in the figure. And the lappet threads are in no sense weft threads. They are not inserted by the back and forth shuttle movement. In the dotted swisses, Exhibits 1 and 2, the spot is formed by means of an independent thread and an independent swivel shuttle; and, like the lappets, these figures are not introduced by ordinary warp or filling (breads as a part of the regular process of weaving. In the figured or spotted madras and damasks, Exhibits 3 and 4, the figure is made by means of a shuttle carrying an independent thread and thrown back and forth through the warp threads. These threads, however, are independent, in the sense that they are not an integral part of the fabric, and the portions not needed to make the figure are cut off after the weaving process is completed. I think the fair *564construction of the section in controversy is, “cotton cloth' in which threads have been introduced to form a figure which threads are other than the ordinary warp and filling threads,” and that the word “ordinary,” as applied to such threads, means those threads which ordinarily enter into the construction of the ordinary plain fabric, and which cannot be removed without destroying its integrity, as distinguished from extraordinary threads which are not an integral part of the fabric, but which, as in the case of lappets and dotted swisses, are independent threads introduced in order to form a figure, and for no other purpose. It must be conceded that there are filling threads which are not ordinary ones, such as are found in dotted swisses and in lappets.' There is no necessary difference between the threads themselves in these three constructions. These contentions are supported'bv the admissions of some of the witnesses for the importers to the effect that the figures in Exhibits 3 and 4 are made by threads so separate and independent from the warp and woof threads that, if these threads which make the figure were drawn out from the fabric, they would still leave the original warp and weft threads practically intact. It is the duty of the court to give effect to the whole language of the paragraph, if possible. The construction contended for by the importer practically eliminates the word “ordinary” from the paragraph. The evidence shows that dotted swisses must be included within paragraph 313. It fails to show any sufficiently definite or satisfactory distinction between the threads therein introduced confessedly other than ordinary warp and filling threads and the threads introduced into Exhibits 3 and 4. The decision of the board of general appraisers is affirmed.